
	
		I
		112th CONGRESS
		1st Session
		H. R. 1900
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2011
			Ms. Jackson Lee of
			 Texas (for herself, Mr. Thompson of
			 Mississippi, Mr. Davis of
			 Illinois, and Ms. Clarke of New
			 York) introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To authorize programs and activities within the
		  Transportation Security Administration to enhance the security of surface
		  transportation, including mass transit, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Surface Transportation and Mass
			 Transit Security Act of 2011.
		2.Assistant
			 Secretary definedSection 1301
			 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6
			 U.S.C. 1111) is amended—
			(1)by redesignating
			 paragraphs (2) through (6) as paragraphs (3) through (7), respectively;
			 and
			(2)by inserting after
			 paragraph (1) the following:
				
					(2)Assistant
				secretaryThe term
				Assistant Secretary means the Assistant Secretary of Homeland
				Security (Transportation Security
				Administration).
					.
			3.Surface
			 transportation security inspection program
			(a)Surface
			 Transportation Security Inspection OfficeSection 1304 of the
			 Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1113)
			 is amended—
				(1)by redesignating
			 subsections (c) through (j) as subsections (b) through (i), respectively;
			 and
				(2)by striking
			 subsections (a) and (b) and inserting the following:
					
						(a)Surface
				Transportation Security Inspection office
							(1)EstablishmentThe
				Assistant Secretary shall establish an office to be known as the Surface
				Transportation Security Inspection Office (in this section referred to as the
				Office).
							(2)MissionThe
				Assistant Secretary shall use the Office to train, employ, and utilize surface
				transportation security inspectors to—
								(A)assist surface
				transportation carriers, operators, owners, entities, and facilities to enhance
				their security against terrorist attacks and other security threats; and
								(B)assist the
				Assistant Secretary in enforcing applicable surface transportation security
				regulations and directives.
								(3)Officers
								(A)DirectorThe
				head of the Office shall be the Director, who shall—
									(i)oversee and
				coordinate the activities of the Office, including all officers and any
				corresponding surface transportation modes in which the Office carries out such
				activities, and the surface transportation security inspectors who assist in
				such activities; and
									(ii)act as the
				primary point of contact between the Office and other entities that support the
				Department’s surface transportation security mission to ensure efficient and
				appropriate use of surface transportation security inspectors and maintain
				strong working relationships with surface transportation security
				stakeholders.
									(B)Deputy
				directorThere shall be a Deputy Director of the Office, who
				shall—
									(i)assist the
				Director in carrying out the responsibilities of the Director under this
				subsection; and
									(ii)serve as acting
				Director in the absence of the Director and during any vacancy in the office of
				Director.
									(4)Appointment
								(A)In
				generalThe Director and Deputy Director shall be responsible on
				a full-time basis for the duties and responsibilities described in this
				subsection.
								(B)ClassificationThe
				position of Director shall be considered a position in the Senior Executive
				Service as defined in section 2101a of title 5, United States Code, and the
				position of Deputy Director shall be considered a position classified at grade
				GS–15 of the General Schedule.
								(5)LimitationNo
				person shall serve as an officer under paragraph (3) while serving in any other
				position in the Federal Government.
							(6)Field
				offices
								(A)EstablishmentThe
				Assistant Secretary shall establish primary and secondary field offices in the
				United States for surface transportation security inspectors carrying out their
				duties under this section.
								(B)DesignationThe
				locations for, and designation as primary or
				secondary of, such field offices shall be determined in a manner
				that is consistent with the Department’s risk-based approach to carrying out
				its homeland security mission.
								(C)Command
				structure
									(i)Primary field
				officesEach primary field office shall be led by a chief surface
				transportation security inspector, who has significant experience with surface
				transportation systems, facilities, and operations and shall report directly to
				the Director.
									(ii)Secondary field
				officesEach secondary field office shall be led by a senior
				surface transportation security inspector, who shall report directly to the
				chief surface transportation security inspector of a geographically appropriate
				primary field office, as determined by the Director.
									(D)PersonnelNot
				later than 18 months after the date of enactment of the
				Surface Transportation and Mass Transit
				Security Act of 2011, field offices shall be staffed with—
									(i)not fewer than 7
				surface transportation security inspectors, including one chief surface
				transportation security inspector, at every primary field office; and
									(ii)not fewer than 5
				surface transportation security inspectors, including one senior surface
				transportation security inspector, at every secondary field
				office.
									.
				(b)Number of
			 inspectorsSection 1304(e) of such Act, as redesignated by
			 subsection (a) of this section, is amended to read as follows:
				
					(e)Number of
				inspectors; training
						(1)NumberSubject
				to the availability of appropriations, the Secretary shall maintain not fewer
				than 100 more surface transportation security inspectors than the number of
				such inspectors employed at the end of fiscal year 2010.
						(2)TrainingThe
				Director shall provide initial and recurrent training to each surface
				transportation inspector that includes counterterrorism training, audit
				training, inspections training, and training on emergency preparedness and
				response.
						.
			(c)CoordinationSection
			 1304(f) of such Act, as redesignated by subsection (a) of this section, is
			 amended by striking 114(t) and inserting
			 114(s).
			(d)ReportSection
			 1304(h), as redesignated by subsection (a) of this section, is amended by
			 striking 2008 and inserting 2011.
			(e)PlanSection
			 1304(i) of such Act, as redesignated by subsection (a) of this section, is
			 amended to read as follows:
				
					(i)Plan
						(1)In
				generalNot later than 180 days after the date of enactment of
				the Surface Transportation and Mass Transit
				Security Act of 2011, the Assistant Secretary shall submit to the
				appropriate congressional committees a plan for expanding the duties,
				operations, and training of surface transportation security inspector workforce
				to enhance the Transportation Security Administration’s surface transportation
				security mission.
						(2)ContentsThe
				plan shall include—
							(A)an analysis of how
				surface transportation security inspectors could be used to conduct oversight
				activities with respect to surface transportation security projects funded by
				relevant grant programs administered by the Department;
							(B)an evaluation of
				whether the capacity of the Office to take an active role in the Department’s
				surface transportation security operations would be enhanced if all or some of
				the surface transportation security inspector workforce were law enforcement
				officers;
							(C)an analysis of
				best practices for training surface transportation security inspectors,
				including identifying skills that could be transferable among inspectors of
				different modes of transportation to enhance flexibility;
							(D)a requirement that
				the Office evaluate its Surface Transportation Security Inspection training
				program annually for the purpose of incorporating the identified best
				practices, as appropriate, and determining whether the provided training is
				effective; and
							(E)any other
				potential functions relating to surface transportation security the Secretary
				determines
				appropriate.
							.
			(f)Authorization of
			 appropriationsSection 1304 of such Act (6 U.S.C. 1113) is
			 amended by adding at the end the following:
				
					(j)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary to the Assistant Secretary to carry out this section for
				fiscal years 2012 and
				2013.
					.
			(g)Conforming
			 amendmentSection 1304(b) of such Act, as redesignated by
			 subsection (a) of this section, is amended by striking subsection
			 (e) and inserting subsection (d).
			4.Visible
			 intermodal prevention and response teams (VIPR teams)Section 1303 of the Implementing
			 Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1112) is
			 amended—
			(1)in subsection (a)
			 by striking Administrator of the Transportation Security
			 Administration, and inserting Assistant
			 Secretary,;
			(2)in subsection
			 (a)(2) by inserting according to risk, after
			 determine;
			(3)in subsection
			 (a)(4) by striking team, and inserting team as to
			 specific locations and times within their facilities at which VIPR teams should
			 be deployed to maximize the effectiveness of such deployment and other
			 matters,; and
			(4)by striking
			 subsection (b) and inserting the following:
				
					(b)Performance
				measuresNot later than one year after enactment of the
				Surface Transportation and Mass Transit
				Security Act of 2011, the Assistant Secretary shall develop and
				implement a system of qualitative performance measures and objectives by which
				to assess the roles, activities, and effectiveness of VIPR team operations on
				an ongoing basis, including a mechanism through which the transportation
				entities listed in subsection (a)(4) shall submit feedback from surface
				transportation operators received by the Assistant Secretary on VIPR team
				operations involving their systems or facilities.
					(c)DeploymentsNot
				later than one year after the date of enactment of the
				Surface Transportation and Mass Transit
				Security Act of 2011, the Assistant Secretary shall establish
				risk-based criteria to evaluate all proposals for VIPR deployments and, from
				the date of establishment, shall begin utilizing the criteria for such
				purposes.
					(d)InteroperabilityNot
				later than one year after the date of enactment of the
				Surface Transportation and Mass Transit
				Security Act of 2011, the Assistant Secretary shall develop and
				implement a plan for ensuring the interoperability of communications among all
				participating VIPR team components as designated under subsection (a)(1) and
				between VIPR teams and any relevant transportation entities listed in
				subsection (a)(4) whose systems or facilities are involved in VIPR team
				operations, including an analysis of the costs and resources required to carry
				out the plan.
					(e)Annual
				reportThe Assistant Secretary shall submit on an annual basis,
				together with the annual budget request, a report on VIPR team operations for
				the previous year that includes information on lessons learned from operations
				in the previous year and plans for program enhancements for the forthcoming
				year.
					.
			5.Surface
			 transportation security stakeholder participation
			(a)In
			 generalTitle XIII of the Implementing Recommendations of the
			 9/11 Commission Act of 2007 (6 U.S.C. 1111 et seq.) is amended by adding at the
			 end the following:
				
					1311.Surface
				Transportation Security Advisory Committee
						(a)Establishment
							(1)In
				generalThe Assistant Secretary shall establish in the
				Transportation Security Administration an advisory committee, to be known as
				the Surface Transportation Security Advisory Committee (in this section
				referred to as the Advisory Committee), to assist the Assistant
				Secretary with issues pertaining to surface transportation security.
							(2)Duties
								(A)In
				generalThe Advisory Committee shall develop recommendations for
				improvements to surface transportation security.
								(B)Recommendations
				of working groupsRecommendations agreed upon by the working
				groups established under this section shall be approved by the Advisory
				Committee for transmission to the Assistant Secretary.
								(C)Periodic
				reportsThe Advisory Committee shall periodically submit to the
				Assistant Secretary—
									(i)reports on matters
				identified by the Assistant Secretary; and
									(ii)reports on other
				matters identified by a majority of the members of the Advisory
				Committee.
									(D)Annual
				reportThe Advisory Committee shall submit to the Assistant
				Secretary an annual report providing information on the activities, findings,
				and recommendations of the Advisory Committee, including its working groups,
				for the preceding year.
								(3)MeetingsThe
				Assistant Secretary shall require the Advisory Committee to meet at least
				semiannually and may convene additional meetings as necessary.
							(4)Unpaid
				positionAdvisory Committee Members shall serve at their own
				expense and receive no salary, reimbursement for travel expenses, or other
				compensation from the Federal Government.
							(b)Membership
							(1)In
				generalNot later than 180 days after the date of enactment of
				this section, the Assistant Secretary shall appoint the Advisory Committee,
				which shall consist of individuals representing not more than 27 member
				organizations. Each organization shall be represented by one individual (or the
				individual’s designee) and shall include representatives from public
				transportation agencies, passenger rail agencies or operators, railroad
				carriers, motor carriers, owners or operators of highways, over-the-road bus
				operators and terminal owners and operators, pipeline operators, privacy
				organizations, labor organizations representing employees of such entities, and
				the surface transportation security technology industry.
							(2)AppointmentsMembers
				shall be appointed by the Assistant Secretary and the Assistant Secretary shall
				have the discretion to review the participation of any Advisory Committee
				member and remove for cause at any time.
							(c)Nonapplicability
				of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall
				not apply to the Advisory Committee under this section.
						(d)Passenger
				carrier security working group
							(1)In
				generalThe Assistant Secretary shall establish within the
				Advisory Committee a passenger carrier security working group to provide
				recommendations for successful implementation of initiatives relating to
				passenger rail, over-the-road bus, and public transportation security proposed
				by the Transportation Security Administration in accordance with statutory
				requirements, including relevant grant programs and security training
				provisions.
							(2)MeetingsThe
				working group shall meet at least quarterly and submit information, including
				recommendations, regarding the Transportation Security Administration’s
				initiatives relating to passenger rail, over-the-road bus, and public
				transportation security, including grant, training, inspection, or other
				relevant programs authorized in titles XIII and XIV, and subtitle C of title XV
				of this Act.
							(3)MembershipThe
				working group shall be appointed by the Assistant Secretary and composed of
				members from the Advisory Committee with expertise in public transportation,
				over-the-road bus, or passenger rail systems and operations, and shall be
				co-chaired by a Government and industry official.
							(4)ReportsThe working group shall prepare and submit
				reports to the Assistant Secretary in accordance with this paragraph that
				provide recommendations as described in paragraphs (1) and (2), for inclusion
				in the annual report.
							(e)Freight rail
				security working group
							(1)In
				generalThe Assistant Secretary shall establish within the
				Advisory Committee a freight rail security working group to provide
				recommendations for successful implementation of initiatives relating to
				freight rail security proposed by the Transportation Security Administration in
				accordance with statutory requirements, including relevant grant programs and
				security training provisions.
							(2)MeetingsThe
				working group shall meet at least quarterly and submit information, including
				recommendations, regarding freight rail security to the Advisory Committee for
				inclusion in the annual report. The submissions shall include recommendations
				to improve the Transportation Security Administration’s initiatives relating to
				freight rail security, including grant, training, inspection, or other relevant
				programs authorized in titles XIII and XV of this Act.
							(3)MembershipThe
				working group shall include members from the Advisory Committee with expertise
				in freight rail systems and operations, and shall be co-chaired by a Government
				and industry official.
							(4)ReportsThe working group shall prepare and submit
				reports to the Assistant Secretary in accordance with this paragraph that
				provide recommendations as described in paragraphs (1) and (2), for inclusion
				in the annual
				report
							.
			(b)Conforming
			 amendmentThe table of contents set forth in section 1(b) of the
			 Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law
			 110–53) is amended by inserting after the item relating to section 1310 the
			 following new item:
				
					
						Sec. 1311. Surface Transportation Security Advisory
				Committee.
					
					.
			6.Human capital
			 plan for surface transportation security personnel
			(a)In
			 generalNot later than one year after the date of enactment of
			 this Act, the Assistant Secretary shall submit to the appropriate congressional
			 committees a human capital plan for hiring, initial and recurrent training,
			 managing, and compensating surface transportation security personnel, including
			 surface transportation security inspectors.
			(b)ConsultationIn
			 developing the human capital plan, the Assistant Secretary shall consult with
			 the Chief Human Capital Officer of the Department of Homeland Security, the
			 Director of the Surface Transportation Security Inspection Office, the
			 Inspector General of the Department of Homeland Security, and the Comptroller
			 General.
			(c)ApprovalPrior
			 to submission, the human capital plan shall be reviewed and approved by the
			 Chief Human Capital Officer of the Department of Homeland Security.
			(d)Workforce
			 studyNot later than 180 days after the date of enactment of this
			 Act, the Chief Human Capital Officer of the Department of Homeland Security
			 shall conduct a workforce study of the Transportation Security Inspection
			 Program to assess full-time equivalent personnel requirements for
			 transportation security inspectors. The workforce study shall evaluate the
			 extent to which the Assistant Secretary has—
				(1)addressed
			 recommendations issued by the Comptroller General of the United States and the
			 Inspector General of the Department of Homeland Security regarding the
			 management of the transportation security inspector workforce; and
				(2)established
			 projections for full-time equivalent personnel requirements to execute
			 responsibilities, including training and security assessments, with respect to
			 public transportation agencies, rail carriers, and intercity bus
			 carriers.
				7.Surface
			 transportation security training
			(a)Status
			 reportNot later than 30 days after the date of enactment of this
			 Act, the Secretary shall submit a report to the appropriate congressional
			 committees on the status of the Department’s implementation of sections 1408,
			 1517, and 1534 of the Implementing Recommendations of the 9/11 Commission Act
			 of 2007 (6 U.S.C. 1137, 1167, and 1184), including detailed timeframes for
			 development and issuance of the transportation security training regulations
			 required under such sections.
			(b)Private
			 providersNot later than one year after the date of enactment of
			 this Act, the Assistant Secretary shall identify criteria and establish a
			 process for approving and maintaining a list of approved private third-party
			 providers of security training with whom surface transportation entities may
			 enter into contracts, as needed, for the purpose of satisfying security
			 training requirements of the Department of Homeland Security, including
			 requirements developed under sections 1408, 1517, and 1534 of the Implementing
			 Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1137, 1167, and
			 1184), in accordance with section 103 of this Act.
			8.Findings; sense
			 of Congress
			(a)FindingsCongress
			 finds the following:
				(1)According to the
			 Worldwide Incidents Tracking System maintained by the National Counter
			 Terrorism Center, from January 2004 to July 2008, 530 terrorist attacks were
			 waged worldwide against mass transit systems, resulting in over 2,000 deaths
			 and over 9,000 injuries.
				(2)Rail and mass
			 transit systems are an attractive target for terrorists and terrorist
			 organizations as evidenced by the March 2004 attack on the Madrid, Spain
			 system, the July 2005 attack on the London, England system, the July 2006 and
			 November 2008 attacks on the Mumbai, India system, and the March 2010 attack on
			 the Moscow, Russia system.
				(3)In 2009, United
			 States law enforcement entities uncovered and disrupted a major plot by an al
			 Qaeda terrorist to attack the New York City subway system.
				(4)Each weekday
			 11,300,000 passengers depend on our Nation’s mass transit systems as a means of
			 transportation.
				(b)Sense of
			 CongressIt is the sense of Congress that—
				(1)our Nation’s rail
			 and mass transit systems are critical infrastructure that facilitate our
			 Nation’s economy, and the Department of Homeland Security has a critical role
			 to play to help protect this critical infrastructure against terrorist attack
			 and other security threats;
				(2)the Transportation
			 Security Grant Program, as administered by the Department of Homeland Security,
			 provides critical resources to transit agencies in high-risk areas for
			 operational security enhancements and on-the-ground efforts to reduce the
			 consequences of a terrorist attack; and
				(3)funding for the
			 Transportation Security Grant Program should be restored from the fiscal year
			 2011 reductions to ensure that transit agencies in high-risk areas have
			 adequate resources to protect their systems and passengers from terrorist
			 threats.
				9.Transportation
			 security grant program
			(a)Sense of
			 CongressIt is the sense of Congress that grants under the
			 Transportation Security Grant Program, as administered by the Department of
			 Homeland Security, should be provided to high-risk surface transportation
			 systems in a manner that supports regional security cooperation.
			(b)ReportNot
			 later than 180 days after the date of enactment of this Act, the Inspector
			 General of the Department of Homeland Security shall submit to the appropriate
			 congressional committees report on the roles and responsibilities of the
			 Transportation Security Administration, the Federal Emergency Management Agency
			 and any other relevant component of the Department of Homeland Security in
			 administering security assistance grants under section 1406 of the Implementing
			 Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135).
			(c)ContentsThe
			 report shall—
				(1)describe the roles
			 and responsibilities of the Transportation Security Administration and Federal
			 Emergency Management Agency, at different stages of the grant process,
			 including the allocation stage, the award stage, and the distribution
			 stage;
				(2)identify areas in
			 which relevant components of the Department, including the Transportation
			 Security Administration and Federal Emergency Management Agency, may better
			 integrate or coordinate their activities in order to streamline the grant
			 administration process and improve the efficiency of the project approval
			 process for grantees;
				(3)assess the current
			 state of public transportation and passenger rail security expertise possessed
			 by relevant personnel involved in the grant administration or project approval
			 processes carried out by relevant components of the Department, including the
			 Transportation Security Administration and Federal Emergency Management Agency;
			 and
				(4)include
			 recommendations for how each relevant component of the Department, including
			 the Transportation Security Administration, may further clarify, coordinate, or
			 maximize its roles and responsibilities in administering grant funds and
			 approving grant projects under such section 1406.
				10.Passenger rail
			 security demonstration project
			(a)Demonstration
			 projectThe Assistant Secretary, in consultation with the Under
			 Secretary for Science and Technology of the Department of Homeland Security,
			 may conduct a demonstration project in a passenger rail system to test and
			 assess the feasibility and effectiveness of technologies to strengthen the
			 security of passenger rail systems against terrorist attacks involving the use
			 of improvised explosive devices.
			(b)Security
			 technologiesAny demonstration project under this section shall
			 test and assess technologies, such as canines and commercially available
			 technologies, to—
				(1)detect improvised
			 explosive devices on station platforms, through the use of foreign object
			 detection programs in conjunction with cameras; and
				(2)defeat improvised
			 explosive devices left on rail tracks.
				(c)Report to
			 CongressNot later than 180 days after completion of the
			 demonstration project under this section, the Assistant Secretary shall submit
			 a report to the appropriate congressional committees on the results of the
			 demonstration project.
			11.Explosives
			 detection canine teamsSection
			 1307 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6
			 U.S.C. 1116) is amended—
			(1)in subsection
			 (b)—
				(A)in paragraph
			 (1)(A), by striking 2010 and inserting 2011;
			 and
				(B)by adding at the
			 end the following new paragraph:
					
						(3)Allocation
							(A)In
				generalThe Assistant Secretary shall increase the number of
				canine teams certified by the Transportation Security Administration for the
				purpose of passenger rail and public transportation security activities to not
				less than 200 canine teams by the end of fiscal year 2011.
							(B)Cooperative
				agreementsThe Assistant Secretary shall expand the use of canine
				teams to enhance passenger rail and public transportation security by entering
				into cooperative agreements with passenger rail and public transportation
				agencies eligible for security assistance under section 1406 of this Act for
				the purpose of deploying and maintaining canine teams to such agencies for use
				in passenger rail or public transportation security activities and providing
				for assistance in an amount not less than $75,000 for each canine team
				deployed, to be adjusted by the Assistant Secretary for inflation.
							(C)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Assistant Secretary such sums as may be necessary to carry out this paragraph
				for fiscal years 2012 and
				2013.
							;
				(2)in subsection
			 (d)—
				(A)in paragraph (1)
			 by striking use and inserting the following: deploy in a
			 risk-based manner;
				(B)in paragraph (3),
			 by striking and;
				(C)in paragraph (4),
			 by striking the period at the end and inserting the following: ;
			 and; and
				(D)by adding at the
			 end the following new paragraph:
					
						(5)expand the use of
				canine teams trained to detect vapor wave trails in passenger rail and public
				transportation security environments, as the Secretary, in consultation with
				the Assistant Secretary, determines
				appropriate.
						;
				(3)in subsection (e),
			 by striking , if appropriate, and inserting , to the
			 extent practicable,; and
			(4)by striking
			 subsection (f) and inserting the following new subsection (f):
				
					(f)ReportNot
				later than one year after the date of the enactment of the
				Surface Transportation and Mass Transit
				Security Act of 2011, the Comptroller General of the United
				States shall submit to the appropriate congressional committees a report
				on—
						(1)utilization of
				explosives detection canine teams to strengthen security in passenger rail and
				public transportation environments;
						(2)the capacity of
				the national explosive detection canine team program as a whole; and
						(3)how the Assistant
				Secretary could better support State and local passenger rail and public
				transportation entities in maintaining certified canine teams for the life of
				the canine, including by providing financial
				assistance.
						.
			12.Mass transit and
			 other surface transportation security awareness program
			(a)In
			 generalSubtitle C of title
			 XV of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6
			 U.S.C. 1181 et seq.) is amended by adding at the end the following:
				
					1543.Surface
				transportation security awareness program
						(a)FindingsCongress
				finds the following:
							(1)According to the
				Federal Highway Administration, the Nation’s highway transportation system
				includes approximately 4 million miles of roadways, 600,000 bridges, and 50
				tunnels of more than 500 meters in length, supports 86 percent of all personal
				travel and 80 percent of the Nation’s freight, and serves as a key component in
				national defense mobility.
							(2)The United States
				highway system is inherently vulnerable to terrorist attack because of its
				inherent openness, where vehicles and their operators can move freely and
				virtually without restriction.
							(3)The Transportation
				Security Administration’s voluntary surface and mass transportation security
				awareness program, known as the First Observer Program, leverages the skills
				and experience of transportation professionals, including truck drivers, and
				empowers them to act as first observers in reporting suspicious
				activities to Federal security authorities.
							(4)The Transportation
				Security Administration credits the First Observer Program with helping to
				disrupt the hijacking of an inter-state bus traveling from Richmond, Virginia,
				to Durham, North Carolina, and a potential terrorist plot involving the
				purchase and transport of suspiciously large quantities of hazardous
				chemicals.
							(b)Requirement To
				carry out First Observer ProgramThe Secretary shall carry out a First
				Observer Program, under which mass transit and other surface transportation
				professionals and related stakeholders may report to the Assistant Secretary
				suspicious activities or security threats that may be related to a potential
				transportation security incident or act of terrorism.
						(c)Program
				RequirementsUnder the First Observer Program the Assistant
				Secretary shall—
							(1)maintain a call
				center, on a 24-hour basis, to which a surface transportation professionals or
				related stakeholder can report suspicious activities or security threats that
				may be related to a potential transportation security incident or act of
				terrorism;
							(2)evaluate reports
				received from surface transportation professionals and transmit information, as
				appropriate, to relevant State, local, tribal law enforcement and private
				sector partners;
							(3)disburse voluntary
				guidance to private sector partners, including motor coach operators, school
				bus operators, trucking companies, parking facility operators, professional
				athletic venue operators, port operators, indirect air carriers, on how to
				identify and report a suspicious activity or security threat that may be
				related to a potential transportation security incident or act of terrorism;
				and
							(4)publicize the
				security awareness program to private sector partners and encourage surface
				transportation professionals or related stakeholder to participate in the
				program.
							(d)ReportsNot
				later than one-year after enactment of the Surface Transportation and Mass Transit Security Act of
				2011, the Assistant Secretary shall submit to the appropriate
				congressional committees information on the Assistant Secretary’s activities
				under this section including information on the extent to which private sector
				partners participated in the program, the number reports received at the call
				center, the disposition of those reports, and the impact of the program on the
				Assistant Secretary’s efforts to secure surface transportation modes.
						(e)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary $5,000,000 annually for the necessary expenses of the First Observer
				Program.
						.
			(b)Conforming
			 amendmentThe table of
			 contents set forth in section 1(b) of the Implementing Recommendations of the
			 9/11 Commission Act of 2007 is amended by inserting after the item relating to
			 section 1542 the following new item:
				
					
						Sec. 1543. Surface transportation security awareness
				program.
					
					.
			13.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means the Committee on Homeland Security of
			 the House of Representatives and any committee of the House of Representatives
			 or the Senate having legislative jurisdiction under the rules of the House of
			 Representatives or Senate, respectively, over the matter concerned.
			(2)Assistant
			 SecretaryThe term Assistant Secretary means the
			 Assistant Secretary of Homeland Security (Transportation Security
			 Administration).
			(3)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
			
